The opinion of the court was delivered by
Wheeler, J.
In this case the state is seeking to convict and punish the respondent for a violation of its criminal law. The only question made is, whether the alleged criminal act was committed within or without the state. The place of the act is within the state as it was bounded when its government was established, and as the boundary remained at that place until the year 1834. This boundary was fixed in “ the centre of the channel of Poultney river, at the deepest part thereof.” In that year, according to the case as stated, the channel of Poultney river was changed by artificial means, so that thenceforth it cut the place where this act was committed, off from the rest of the state; and if that change in the river carried the boundary with it, that place has ever since the change been without the state. This change was not gradual, but sudden. In respect, to the effect of such a change, Lord Hale laid down the rule to be, that if a river, “ by a new recess from his ancient channel, encompass the land of another man, his propriety continues unaltered.” This rule has always been followed, and is an established principle of law as to property in lands. Trustees of Hopkins Academy v. Dickinson, 9 Cush. 544. And it is as applicable to public as to private rights. New Orleans v. United States, 10 Pet. 662. Hence, this sudden change in the river, did not of itself have any effect upon the boundary. But it is insisted in behalf of the respondent, that if the boundary was not in fact changed by the change in the channel of the river, still, the new channel has since been so acquiesced in and treated as being the true boundary, that it cannot now be treated otherwise. The title to the land there does not appear to have been treated as being at all affected by the change. The local authorities of both states appear, for about thirty-five years after the change, to have treated this place as a part of the state of New York, for the purposes of taxation and the record *569of private titles. Then those of New York appear to have ceased, and those of Yermont to have continued to so treat it until now. These facts constitute the acquiescence relied upon. There is no doubt but political boundaries, as well as those of private property, may be established or changed by acquiescence of proper parties. Corinth v. Newbury, 13 Vt 496 ; Rhode Island v. Massachusetts, 4 How. 591. And these acts by these authorities would, doubtless, have been sufficient and long enough continued to change this boundary and establish it in this new place, if the constituencies of the authorities had been the only parties that were to be affected by the change. But these were merely the local town authorities, acting, so far as they did act, for their respective towns, and not for the states ; and a change of the boundary between these two states, could be directly made, only by the states themselves, acting in their sovereign capacities, and probably not by them even without the sanction of Congress, expressed by act, or perhaps by acquiescence. These towns could not, by any action they of their authorities might take, affect the state boundary at all, directly ; and it is plain that they could not do indirectly, by acquiescence, what they could not do directly, by action. The case states that this line has never been changed by the authorities of New York and Vermont. This was probably intended to mean, that it has not been changed unless by acquiescence. But taking that view of this statement, there is nothing shown that amounts to any acquiescence by either state as a state. The authority of the state is constantly over all places within the state ; but there are many places where, for long spaces of time, there is no express assertion of authority, and no occasion for such assertion, by any state officer, and many where, probably, there never was any such assertion of authority at all; but still, the state would not thereby lose jurisdiction over these places. There is nothing stated in the case that shows that any authority or person has ever, as against this state, claimed that the inhabitants of this piece of land were not amenable to the laws of this state, until this prosecution, and so no occasion appears, before this case arose, for the direct assertion of state authority there ; *570and no claim of authority, adverse to the authority of this state, appears, that the authorities of this state could yield acquiescence to. This prosecution is a direct assertion of authority by the state over the respondent at that place, and, for aught that appears in this case, the prosecuting officers are as well entitled to maintain it, as they would have been if there had been no resident upon, nor private ownership of, this piece of land, during all the time for which the acquiescence is claimed.
The judgment is, that there is no error in the proceedings in the county court.